Citation Nr: 1604538	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  13-08 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability resulting from the failure of a right knee replacement surgery in May 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1961 to November 1964.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The record reflects that the Veteran requested a hearing when he filed his substantive appeal to the Board in March 2013.  In November 2013, the Veteran submitted a statement indicating that he wished to cancel his pending hearing before the Board.  Consequently, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702, 20.704 (2015).


FINDING OF FACT

The Veteran does not have additional disability related to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for establishing entitlement to benefits under 38 U.S.C.A. § 1151 for additional disability resulting from the failure of a May 2006 right knee replacement surgery have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim for entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The RO's August 2012 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Accordingly, with this letter, the RO effectively satisfied the notice requirements with respect to the issue on appeal. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's available service treatment records and post-service VA outpatient and inpatient treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In November 2012, the RO obtained a VA medical opinion addressing the nature, cause, and proximate cause of his claimed additional disabilities.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board finds that the November 2012 VA medical opinion is adequate for adjudication purposes, as the VA examiner who rendered the opinion reviewed the evidence of record and provided thorough rationale for all medical conclusions reached.  See Barr v. Nicholson, 21 Vet. App. 303, 311(2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  General Legal Criteria

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  To establish entitlement to benefits under 38 U.S.C.A. § 1151, the veteran must show each of the following: the disability or additional disability claimed; VA treatment; a nexus between the additional disability and the VA treatment; and that the proximate cause of the additional disability was some element of fault on the part of VA, or was an event not reasonably foreseeable. 

For claims filed on or after October 1, 1997, as in this case, a veteran must show that the VA treatment in question resulted in additional disability and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event not reasonably foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.

To determine whether additional disability exists, VA compares a Veteran's physical condition immediately prior to the beginning of medical or surgical treatment to the Veteran's physical condition after such care has ceased.  38 C.F.R. § 3.361(b).  To establish actual causation, the evidence must show that the hospital care, medical treatment, or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has additional disability does not establish cause.  38 C.F.R. § 3.361(c). 

To establish that fault on the part of VA, it must be shown that VA hospital care, medical or surgical treatment, or examination caused a veteran's additional disability and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d).

III.  Factual Background and Analysis

The Veteran claims that he has additional disability resulting from his failed VA total knee replacement in May 2006.  He asserts that his right knee replacement surgery failed because of an error in judgement on behalf of the treating surgeon.  Specifically, the Veteran contends that the error in judgment was deciding to proceed with the knee replacement, with the expertise and knowledge that it would be fine, yet also knowing that the implant parts provided were the incorrect size.  He believes that he should be compensated for this additional disability.

The evidence of record reveals that the Veteran was involved in a motorcycle accident in 2004 and that he sustained a severely comminuted condylar fracture to his right distal femur.  His VA and private treatment record show that he was treated with traction followed by an open reduction and internal fixation and multiple surgeries.  These records reflect that the Veteran had persistent nonunion and that he underwent a right distal femur total knee replacement at the Minneapolis VA Medical Center in May 2006.

The May 2006 VA operation report reflects that the Veteran underwent at right total knee arthroplasty for a right distal femur nonunion.  The purpose of the operation was to replace the Veteran's right distal femur with a "Link" orthopedic system.  It was noted that the Veteran previously had a failed open reduction internal fixation as well as repeat attempts with bone grafting.  It was also noted that the Veteran continued to smoke more than two packs of cigarettes a day which resulted in significant problems with healing.  The VA surgeon indicated that the Veteran was "very adamant that he wanted a distal femur replacement and was not accepting of another attempt at internal fixation."  The surgeon stated that the Veteran had been informed of the risks, including infection, fracture, neurovascular injury, leg length discrepancy, bleeding, and the possibility of above-knee amputation.  After providing a step-by-step discussion of the surgical procedures, the surgeon indicated that the "actual implants were positioned into place, cementing only the distal aspect of the femoral component and the proximal aspect of the tibial component, getting good press-fit and also being very careful to externally rotate the femoral component for appropriate patellofemoral tracking."  In the attached consent for treatment/procedure, it was noted that the Veteran had decision-making capacity and that the known risks for this procedure included temporary or permanent numbness or weakness of the extremity; associated fractures secondary to the surgical procedure; an unsightly or painful scar; permanent deformity of the extremity; unexpected change in operation at time of surgery; possible leg length discrepancy; and breakage or wearing out of prosthesis requiring revision or replacement. 

The evidence of record also shows that the Veteran was referred for private treatment after he continued to experience right knee problems, including severe pain and difficulty maintaining balance when standing or walking.  

In March 2012, the Veteran presented for treatment with his private physician, J. M., M.D.  In the March 2012 treatment record, the Dr. M. noted that the Veteran's primary complaint was right knee pain.  Dr. M. reported the following medical history: 

This patient had a complex right total knee arthroplasty done about 3 years ago in Minneapolis at the VA.  He states he had a motorcycle accident in 2004.  Apparently he fractured his distal femur.  He was first just placed in traction and then he was plated.  He had the plate taken out then apparently it was re-plated.  He states that he was told the plate must have been taken out too soon and had not healed.  He finally had a total knee arthroplasty.  Given the fact that this is a condylar replacement/tumor prosthesis-type of implant, my impression is that his fracture probably never did heal.  He says in general terms, however, his knee hurts.  It feels loose.  He can feel things moving around in his knee.  He takes morphine and Percocet.  He uses a cane and, a walker.  He has also had a distal right ankle trauma 12 or 15 years ago and he continues to smoke in spite of advice to stop.

Physical evaluation of the Veteran revealed a right knee that had a healed midline incision plus additional incisions from other surgeries.  Dr. M. noted that there was small to moderate effusion, no warmth or erythema, some atrophy of the quadriceps, and range of motion manifested by full extension and flexion limited to 120 degree, although it was indicated that the Veteran could not actively extend his knee against gravity.  Dr. M. indicated that this was primarily pain related.  Dr. M. found that the Veteran's knee was grossly stable but that stability testing produced severe pain.  Dr. M. concluded that the Veteran's right lower extremity was well perfused and grossly sensate.  X-rays of the right knee were taken and showed a right total knee arthroplasty with a femoral condylar replacement with long stems.  The x-ray report noted that the femoral side was frankly loose with a lytic line around the entire stem.  The report also noted that the tibial side did not show any clear evidence of loosening.  An assessment of failed complex right total knee arthroplasty was provided and it was recommended that the Veteran undergo a revision because the stem might have been undersized.  Dr. M. stated that the loose femoral component could potentially be stabilized relative to the femur with a large stem and that this was a very complex undertaking.

In May 2012, Dr. M. cancelled the Veteran's scheduled right total knee revision due to the complexity of the surgical case.  In the corresponding treatment report, Dr. M. indicated that the Veteran had a complex knee replacement and that this knee replacement used atypical revision style components due to a deformity-related prior fracture.  Dr. M. reported that this knee replacement failed in that the femoral component had come loose.  Dr. M. opined, "I had anticipated revision; however, the availability of components to up-size [the Veteran's] current femoral stem is nonexistent."  Dr. M. explained that the Veteran already had the largest femoral stem for this particular brand of implants and that revision of this implant would be a very complex undertaking and could require custom parts and/or tumor prosthetic components, or potentially allograft composite or other complex procedures.  Dr. M. concluded that this degree of difficulty necessitated that he be seen at a tertiary care center for definitive management of his problem.

In November 2012, the RO requested a VA medical opinion regarding whether VA was careless, negligent, or otherwise at fault for the Veteran's failed right knee replacement surgery.  The VA examiner reviewed the evidence of record and indicated that the Veteran was not physically evaluated for the purpose of providing the opinion but that the records reviewed contained adequate clinical evidence to render the requested opinion.  The examiner noted that examination of the Veteran would not contribute any additional information.  The examiner discussed the Veteran's medical history and then opined, "It is less than likely that [the Veteran's] current knee symptoms are due to the VA care provided [to] him.  It is less than likely that the VA care was careless, negligence [sic], or otherwise at fault."  In support of this opinion, the examiner stated:

My review of the records does not show that there was any fault on the part of the VA.  The veteran had a very complicated fracture with nonunion.  He is a heavy smoker, and smoking is well known to impair bone healing.  The records show that preoperatively [the Veteran] was advised of the difficulty of his case and that improved outcome could not be guaranteed.  He gave informed consent.  The operative note does not indicate any surgical mishaps occurred.  His postoperative and subsequent care has been appropriate.  None of the records I reviewed indicate or state that the VA care was at fault.

The examiner concluded that the Veteran's current knee problems are reasonably foreseeable, since it is common medical knowledge that severe fractures, such as the one experienced by the Veteran, often have adverse outcomes especially for patients who smoke.

Based on the above, the Board finds that compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability resulting from the failure of a right knee replacement surgery in May 2006 is not warranted.  The record clearly shows that the Veteran fractured his right distal femur in a motorcycle accident in 2004 for which he underwent VA right total knee replacement surgery in May 2006.  The evidence also shows that the surgery failed and that the Veteran continues to experience pain and instability resulting from the failed surgery.  However, there is no evidence of record that indicates that the later development of the loosening of the femoral component was in any way related to the surgical procedure provided by VA in May 2006.  In fact, the treatment records show that the VA physician who performed the surgery noted that the Veteran continued to smoke greater than two packs of cigarettes a day which could result in significant problems with healing.  Regardless, the May 2006 operation report indicated that the Veteran was "very adamant that he wanted a distal femur replacement and was not accepting of another attempt at internal fixation."  

Moreover, the evidence shows that the Veteran signed a "consent for treatment/procedure" form wherein the VA physician explained all of the risks associated with the right knee total arthroplasty, including but not limited to "breakage or wearing out of prosthesis requiring revision or replacement."  It is clear from the evidence of record that the Veteran was aware of these risks as well as the alternatives to surgery.  The Veteran elected to continue with the surgery despite the known risks and alternatives.  

Finally, despite the Veteran's contentions to the contrary, the Board finds no evidence in the record suggesting that the VA surgeon made any error in judgment while performing the right total knee arthroplasty.  The surgeon performed a complex medical procedure that is known to have some risks, including the breakage or wearing out of prosthesis requiring revision or replacement.  Likewise, the Board finds it significant that the November 2012 VA examiner rendered an unequivocal opinion that it was "less likely" that the Veteran's current knee symptoms were due to or the result of any care provided by VA, including the May 2006 right total knee arthroplasty.  The November 2012 VA examiner explained that the Veteran's current knee problems were reasonably foreseeable, since it was common medical knowledge that severe fractures, such as the one experienced by the Veteran, often have adverse outcomes especially for patients who smoke.  Therefore, it cannot be found that the Veteran has any additional disability due to carelessness, negligence, lack of proper skills, error in judgment, or similar instance of fault on the part of the VA.  As a consequence, the claim must be denied. 

The Board has carefully considered the lay statements and testimony of the Veteran.  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Nevertheless, as to the specific issue in this case regarding whether there is additional disability due to some fault on part of care provided by VA, the Board finds that this determination falls outside the realm of common knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (indicating that lay persons not competent to diagnose cancer).

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability resulting from the failure of a right knee replacement surgery in May 2006 is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


